Citation Nr: 1226245	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain with degenerative arthritis, to include secondary to residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for chronic lumbar strain with degenerative arthritis, L1-L2 (claimed as lower back condition secondary to foot condition).  In September 2009, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned.  

In March 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  Thereafter, in July 2011, the Board issued a decision, denying the Veteran's claim for service connection for lumbar strain with degenerative arthritis, to include secondary to residuals of a left foot injury.  

The Veteran appealed the Board's July 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for partial remand, the Court, in a January 2012 Order, vacated the part of Board's decision that denied service connection for lumbar strain with degenerative arthritis, and remanded this matter to the Board.  Because the parties, in the joint motion, agreed that the August 2010 VA examination report was not sufficiently detailed to substantially comply with the Board's March 2010 remand, the Board must conclude that there was not substantial compliance with the Board's March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has a current low back disability due to his service-connected left foot disability.

In the joint motion for partial remand mentioned above, the parties agreed that August 2010 VA examination report was not sufficiently detailed to substantially comply with the Board's March 2010 remand order, particularly the requirement that the examiner provide a "complete rationale", or, to satisfy VA's duty to assist generally in that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two".  In support, the parties cited several Court cases, including, in pertinent part, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009).  The parties further noted that the VA examiner in August 2010 offered no "reasoned medical explanation" of any principles involved in assessing the theory that the Veteran's current back disability was related to a decades-old gait alteration caused by his left foot disability, despite the Board's instruction that any opinion be accompanied by a complete rationale.  The parties agreed that the Board failed to adequately address the deficiencies in the August 2010 opinion.  The parties also noted that it appeared that the Board had confused that opinion with the earlier April 2006 opinion in its analysis.  The parties agreed that a remand was required in order to obtain a new medical nexus opinion complaint with Nieves-Rodriguez and with the Board's March 2010 remand instructions.

The record reflects that on the VA examination in August 2010, the examiner opined that the Veteran's lumbar degenerative joint disease was not caused by or aggravated by his military service.  The examiner noted the Veteran's reports and diagnostic studies showing pre-existing thoracic scoliosis and his in-service treatment for back pain; noted the absence of treatment for more than 20 years after service; and that his diagnosis of lumbar arthritis was more than 40 years after service.  The examiner also indicated he was unaware of any available medical literature to support the claim that the Veteran's left foot injury aggravated his low back disability.  

In light of the Court's Order granting the parties joint motion for partial remand, the Board concludes that this matter must be remanded in order to obtain a new medical nexus opinion that is compliant with Nieves-Rodriguez v. Peake, supra, and that offers a reasoned medical explanation of all principles involved in assessing the theory that the Veteran's current back disability was related to a decades-old gait alteration caused by his left foot disability.  The Board notes that in Nieves-Rodriguez v. Peake, the Court held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Id.  

Finally, the Board notes that since the now vacated July 2011 Board decision was issued, the Veteran has submitted multiple documents - including lay statements from his current spouse and his former spouse regarding his symptoms during and after service, as well as a private medical treatment record containing a medical opinion from T. Y., D.O..  As this matter must be remanded for reasons stated above, and since the Veteran did not submit a waiver along with these statements and treatment record, this evidence must be referred to the AOJ for consideration in the first instance.  38 C.F.R. § 20.1304(c).  
 
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent treatment he may have received for his low back disability.  With any assistance needed from the Veteran, obtain copies of any relevant treatment records, and associate any such records with the claims folder.  Negative replies should be included.

2. Arrange for the VA examiner who provided the August 2010 examination report and opinion to review the Veteran's claims folder, and then to render an opinion as to whether the Veteran's currently diagnosed low back disability is causally related to his period of active service - specifically, whether his low back disability was caused or aggravated by his service-connected residuals of a left foot injury.  The report should reflect that the examiner reviewed the entire claims folder, to specifically include the private medical opinions, dated in December 2009 and February 2102, submitted by the Veteran.  

a. The examiner should be made aware of the Veteran's competency to report lay-observable events and on the presence of symptoms (i.e., experiencing back pain) during and after service.

b. All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  Advise the examiner that the report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two, as well as a reasoned medical explanation of any principles involved in assessing the theory that the Veteran's current back disability was related to a decades-old gait alteration caused by his left foot disability.  If the examiner cannot answer any of the above questions without resorting to mere speculation, the examiner should state why this is so. 

c. If the original VA examiner (from August 2010) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.  

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled examination, and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims file, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification was returned as undeliverable.

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

